232 F.2d 334
98 U.S.App.D.C. 77
UNITED STATES of America, Appellant,v.Owen LATTIMORE, Appellee.
No. 12609.
United States Court of Appeals District of Columbia Circuit.
June 14, 1955.

Mr. Leo A. Rover, U.S. Atty., with whom Messrs. John W. Jackson, Special Asst. to the Atty. Gen., at the time record was filed, Joseph M. F. Ryan, Jr., Asst. U.S. Atty., and George J. Donegan, Atty., Dept. of Justice, were on the brief, for appellant.  Mr. Lewis Carroll, Asst. U.S. Atty., also entered an appearance for appellant.
Messrs. Thurman Arnold and Joseph C. O'Mahoney, Washington, D.C., with whom Messrs. Abe Fortas, Paul A. Porter and William D. Rogers, Washington, D.C., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN, WILBUR K. MILLER, BAZELON, FAHY, WASHINGTON, DANAHER, and BASTIAN, Circuit Judges, in Chambers.
PER CURIAM.


1
This case came on to be heard on the transcript of the record from the United States District Court for the District of Columbia, and was argued by counsel.


2
Upon consideration whereof, it is ordered and adjudged by this Court that the judgment of the United States District Court in this cause be, and the same is hereby, affirmed by an equally-divided Court, and that each Judge of this Court reserves the right to file a statement1 of his vote and his reasons.



1
 No opinions filed